1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   ISSAM ELIE KNICKERBOCKER,                           Case No.: 1:16-cv-01811 - DAD - JLT
12                  Plaintiff,                           ORDER AFTER INFORMAL CONFERENCE
13          v.                                           RE: DISCOVERY DISPUTE
                                                         (Doc. 76)
14   UNITED STATES DEPARTMENT OF
     INTERIOR, et al.,
15
                    Defendants.
16
17          The Court held an informal telephone conference regarding responses to a production
18   request served in December 2017.
19          As to requests number 7 and 8, despite that the defense noted in its responses that a
20   privilege log would be provided, defense attorney, Mr. Frueh, reported that no privilege is asserted,
21   and no documents were withheld on this basis.
22          As to request number 10, Mr. Frueh acknowledged that the defendants’ expert’s report
23   reads as though the expert’s opinion will rely upon the experience, training and past employment
24   of the officers, that is not the case and he will not offer any opinion in this regard. Rather, the
25   expert will opine only as to how a reasonably well-trained officer would respond. Despite that the
26   expert’s report was the sole basis for the plaintiff’s claim for the evidence, at the hearing, his
27   counsel, Mr. Knickerbocker, then stated he needed the information to prove the negligence claim
28   or the Bivens claim. The Court pointed out that compliance with or failure to comply with a policy


                                                        1
1    does not determine liability of the officers or exonerate them from liability, but this also did not

2    resolve the matter. Likewise, the Court was at a loss how this evidence bears on the questions

3    presented in this case and it received no satisfactory explanation.

4           As to requests 10, 11 and 12, the Court agreed with the defense that the requests are quite

5    broad and seem not be tied to the facts of this case. For example, though request number 11

6    requests information about the polices for officers when detaining a person with disabilities, the

7    plaintiff here did not have a disability. Rather, he claims he suffered an injury during the contact

8    with the officers. The plaintiff’s attorney asserted that the officers should have restrained him

9    differently due to the obvious injury and he wishes to discover the policies and procedures that

10   govern restraint of injured detainees. However, the Court is permitted to enforce only the

11   discovery requests actually propounded; not those a party wish he had propounded.

12          In any event, counsel were unable to reach a compromise as the requests. Thus, as to

13   requests 10, 11 and 12 only, the plaintiff may file a motion to compel as set forth in Local Rule

14   251, no later than May 21, 2019. If he chooses to proceed with the motion, the plaintiff SHALL

15   address the timeliness of the motion, given his delay in seeking relief for more than a year, and

16   should address specifically the objections raised by the defense.

17
18   IT IS SO ORDERED.

19      Dated:     May 9, 2019                                  /s/ Jennifer L. Thurston
20                                                      UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27
28


                                                        2
